Citation Nr: 0726056	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO. 05-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for residual anxiety 
with a history of Post Traumatic Stress Disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.


FINDING OF FACT

The veteran's residual anxiety with a history of PTSD 
manifests with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for 30 percent evaluation for residual anxiety 
with a history of PTSD have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Codes 9411, 
9413 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2003 and 
January 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation is 
being granted, the RO will, upon issuance of this decision, 
assign an effective date for the increased rating. Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at a Board hearing. The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for anxiety with a history 
of PTSD in a March 2004 rating decision. At that time a 10 
percent evaluation was assigned pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 and 9413. The veteran contends 
the current rating evaluation does not accurately reflect the 
severity of his disability. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance for a higher evaluation and the appeal 
will be allowed. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

As an initial matter, the Board notes that the medical 
records and the veteran's testimony documented extensive 
combat exposure during service and described in detail his 
combat stressors. While the Board considered this evidence 
and, in fact reviewed the veteran's entire history, it is the 
present severity of the disability that is determinative in 
assigning ratings where service connection has already been 
established. See Francisco v. Brown, 7 Vet. App. 55 (1994). 
As veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted, the veteran's disability was evaluated under 
Diagnostic Codes 9411 and 9413 for PTSD and anxiety disorder, 
respectively. Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD and anxiety, 
provide for a 10 percent disability rating when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers). A score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. A score of 71 to 80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994.

The record reflects the veteran received individual and group 
counseling for PTSD at the Reno Vet Center. An August 2003 
treatment record reflected symptoms including: isolation, an 
exaggerated startle response, anger towards others and 
becoming upset when exposed to triggers. A September 2003 
record reflected the veteran suppressed his thoughts on 
Vietnam and became moody and did not care what others 
thought. He explained he did not like listening to others and 
developed his own business for that reason. The veteran 
reported his first marriage lasted 11 years and related that 
he became irritable and angry with her. He remarried and had 
been married for over 22 years. He also related sleep 
disturbance, including waking up at night and described 
concern upon watching coverage of the war in Iraq.

An October 2003 letter from the counselor specialist at the 
Vet Center indicated the veteran retired early from his 
career due to stress. The veteran continued to live with his 
wife of 21 years and explained he did not have anyone to talk 
to about Vietnam because they were all killed. He complained 
of sleep disturbance and became emotional and depressed when 
he recalled Vietnam. The veteran indicated 9/11 and Iraq 
triggered trauma and described the 4th of July as a "bad 
time." He became irritable frequently and avoided crowds. He 
reported startle reactions. 

Mental status examination reflected the veteran was neat in 
appearance and presented in a friendly way. He appeared above 
average in intelligence. Speech was appropriate; however 
memory was impaired. The veteran's affect appeared 
appropriate and he was relaxed and at ease. Judgment was good 
and there was no evidence of a thought disorder. The veteran 
related sleep disturbance, a change in libido and decreased 
energy. He denied previous counseling. The veteran explained 
that upon his return from Vietnam he felt glad to have 
survived but was "shell-shocked." For example, he ducked 
under cars on hearing firecrackers. He explained he stopped 
hunting after he almost killed a friend when he became 
startled and almost shot the friend. The veteran indicated he 
did not interview well and had trouble obtaining a job. He 
stated his personality changed, specifically noting anger 
problems and even noted his mother had been afraid of him. 
After service he felt he did not get a warm welcome and began 
to repress his thoughts. He became moody and did not care 
about what others thought. He quit a job due to problems with 
authority. The veteran explained his first marriage lasted 11 
years but described verbal conflicts. He reported occasional 
relief drinking. The physician indicated the veteran had 
moderate recurrent and intrusive distressing recollections of 
combat trauma once or twice a week; severe dissociative 
episodes once or twice a month; moderate loss of interest in 
10 percent of activities; moderate feelings of detachment 20-
30 percent of the time, and mild to moderate sleep 
disturbance. Severe startle reactions once or twice a month; 
moderate guilt over acts committed in combat; moderate 
survivor's guilt; and moderate reduction in awareness once or 
twice a month were also noted.

The veteran underwent a VA examination in October 2003 to 
assess the severity of his disability. During this 
examination, the veteran complained of flashback experiences. 
Specifically, he described an incident in July 2004 during 
which he became tearful after hearing music. He also 
indicated firecrackers made him jump. He reported another 
incident during which he was hunting with a friend and became 
so started he almost shot his friend. He rated his mood as an 
8 or 9 on a scale of 1-10 with 10 being happiest. He denied 
suicidal or violent thoughts, intent or behavior and denied 
prior arrests. He described combat nightmares which occurred 
approximately 2-3 times a year. The veteran explained 
flashbacks and intrusive memories were brought about by a 
sweet burning smell. 

Mental status examination reflected the veteran was casually 
dressed and well groomed. He was cooperative and friendly 
throughout the examination. Thinking was logical and speech 
had a normal rate and rhythm. There was no evidence of 
perceptual disturbance and cognitive functioning appeared 
intact. The assessment was PTSD which had gradually improved 
but still manifested with residual anxiety symptoms. 
Psychometric testing revealed a non-depressed score of 9 on 
the Beck depression inventory. His score on the Mississippi 
scale was 84 which was close to the psychiatric mean but well 
below the PTSD group main and below the cutoff suggested for 
Vietnam combat related PTSD. The assessment was anxiety 
disorder, not otherwise specified with a history of PTSD and 
episodic alcohol abuse. The GAF was 65. 

The veteran presented testimony in support of his claim at a 
March 2006 Board hearing. During this hearing, the veteran 
explained that approximately 3 times a week he needed to be 
by himself and would wander off for 3-4 hours. He explained 
he retired from construction due to anxiety and stress. Since 
retiring, the veteran began self-medicating with alcohol. He 
indicated that some things people said, certain smells and 
the sounds of helicopters triggered memories of Vietnam. The 
veteran reported two children with whom he got along well. He 
explained he and his wife did not go to movies, plays or 
sporting events because he did not like to be in crowds. He 
also explained that they went to restaurants early to avoid 
the crowds. The veteran also noted that holidays were 
difficult for him as there were often crowds. He did report 
having social friends, usually as a couple. He spent his day 
in a travel trailer or small boat or did a small construction 
project but spent most of the day alone. The veteran 
testified that he became upset watching the news or reading 
the newspapers. He denied suicidal thoughts. The veteran 
indicated he still had some dreams but noted they did not 
occur as frequently. He also reported a feeling "as if he 
was not in his body." 

The veteran submitted a March 2005 statement from his spouse 
in support of his claim. The veteran's spouse related that 
they had been married for over 24 years. The spouse indicated 
that the veteran had no one to talk to about Vietnam. She 
indicated he became depressed at times and drank more during 
these mood swings. The veteran talked more about what 
happened at those times and became teary. She described the 
veteran as someone who needed to be the center of attention 
and was sometimes was obnoxious and rude which was unlike 
him. The veteran slept in a position from which he could jump 
up quickly and he explained that it was the way he slept in 
Vietnam. She indicated they owned a business for 22 years and 
that at times running the business she was surprised by the 
veteran's reactions. For example, he panicked when stressed 
and it would take a while to calm him down. She reported he 
quit working for a period of 3 years and ultimately they 
retired the business as the stress was too much for the 
veteran. He appeared to forget things frequently and could 
not rest until things were accomplished. She described an 
incident when the veteran broke down in front of others when 
a July 4th celebration triggered memories of Vietnam. 
Television programs, movies and certain smells were also 
noted to be triggers. She indicated the veteran became 
depressed and anxious thinking about the way the Vietnam War 
was run and how he was treated when he returned. She also 
indicated the veteran felt guilty that his daughter was 
unable to have children as a specialist had related this 
condition to his exposure to Agent Orange. 

The veteran's spouse reiterated her observations on the 
veteran's behavior in a March 2006 letter. The veteran's 
spouse explained the veteran withdrew into himself at times 
and would not talk to her. She also confirmed the veteran's 
tendency to drive off alone for several hours approximately 3 
times each week. She explained the veteran could not handle 
confrontations and she often had to handle the issue herself. 
She indicated that the veteran became frustrated and moody 
when things did not go his way. The veteran's spouse 
explained he searched for information on Vietnam and others 
he may have known in Vietnam. She described the veteran as 
forgetful and at times even forgot where he was going while 
driving. 

After a thorough analysis of the record, the Board finds that 
a 30 percent evaluation is warranted, based on the benefit-
of-the-doubt doctrine. While the evidence does not 
demonstrate suspiciousness or indicate the frequency of the 
veteran's panic attacks or sleep impairment; the evidence 
does demonstrate the veteran has symptoms more severe than 
those contemplated by the 10 percent evaluation. 
Specifically, the medical records documented occasional 
depressed mood, particularly after exposure to triggers, 
withdrawal from others, avoidance behavior and some sleep 
impairment and panic attacks reported by the veteran's 
spouse. Therefore, the evidence is at an approximate balance. 
Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994). 

Additionally, the veteran's GAF scores reflect a level of 
functioning worse than that contemplated by a 10 percent 
evaluation. The score of 65 recorded during the October 2003 
VA examination denote some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. 

A higher 50 percent evaluation is not warranted at this time 
as there is no indication that the veteran had flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. In fact, the evidence clearly showed 
the veteran has been married over 22 years, maintained some 
social relationships, was able to run his own business, had 
no disturbances in perception or cognitive functioning, and 
spoke with a normal rate and rhythm. As such, the evidence is 
at an approximate balance for a 30 percent rating, but no 
higher, for anxiety reaction with a history of PTSD.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance. In this 
matter, the Board is of the opinion that this point has been 
attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 30 percent is 
granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).



ORDER

A 30 percent evaluation for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


